                                                                                                                                                   STATEMENT OF PROBABLE CAUSE
         United States District Court                                                                                                         (For issuance of an arrest warrant or summons)
              Violation Notice
        Vlofslloo Number
                                                                                                                               I state that on _ _ _ _ _ _. 20_ _ _ while exercising my cluties as a
                                                    Officer Name (Print)                Officer No.
                                                                                                                          law enforcement officer in the                                District of ___________ _
    i-1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _......,. 0,
    v--           65626 81                              fe ~;  O')'                          ,1 i
    ~ YOU ARE GHARGED WITH THE FOLLOWING VIOLATION                                                             0)
    ~ Dale and Time of c:>ffense (mrn/d<!/yyyyJ    Offense Charged          FR    CJ   USC   a State Code      N .
    ~· l             -:t1    h_ .                                1<o       (ff{         1.-., ~                ~
                                                                                                               .......
       Offense Desaiption: Factual Basis for Charge                                                       HA.ZMATo



                                                                                                                                                                                                                         0
         DEFENDANT INFORMATION
       Last Name

                       SvLL\ vAI\.J
       Slnfflt Addniss



       Clly




        VEHICLE                VIN:                                                                          CM\ID
       Tag No.
                                  t                                                                                      ·c,The foregoing stateme~t Is based upon:
0       A     O   IF BOX A IS CHECKED, YOU B ro"1F BOX B IS CHECKED, YOU MUST
<                 MUST APPEAR IN COURT. see         "\: PAY AMOUNT INDICATED BELOW                                       <         my personal observation                            my personal investigation
0:,               INSTRUCTIOIIS(onbad<oll'O'IOw""")     OR APPEAR IN COURT,
                                                                                                                         0:,
                                                                                                                         (/)       information
                                                                                                                                        .      supplied to me from my fellow officer's observation
                                                                                                                         O         other (explain above)
§                                     /_                      ·$·-· SEEl~Sf;l:l::e~==~unt
                                                                                                                         ~eclare under p,malty ol perjury that !he information which I have set forth above and on
Z                                                                                + $30 Processing Fee
0                                                                                                                        c!!}e face of thii;- violation notice is true and correct to the best of my knowledge.
"5
00
   ____________
       PAY THI
                    ...._____________
               OUNT-+    $  (0
                                                 _
                                Total Collateral Dlllt                                                                   ~
                                                                                                                         ~ecuted o n : - - - - - - - - - - - - - - - - - - - - - -
~                                            YOUR COURT DATE                                                             N          Date (mm/dd/yyyy) Officer's Signature
~             (Jf no courl appearance llafe ls shown, you wifl be notified or your aPPG<1ranca date by mail.)
                                                                                                                         Q
                                                                                                                                                                                                                         Case 3:20-mj-04010-CDB Document 1 Filed 10/16/19 Page 1 of 2




-      Court Address
<D~,                                                                                                                       .  -
                                                                                                                         ~bable cause has been stated for the Issuance of a warrant.
                                                                                                                         0,
                                                                                                                         c&cecuted on: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                         --
                                                                                                                                              Date (mm/dd/yyyy}              U.S. Magistrate Judge
       My signature signifies that r have received a OOfl'I al this violsllon notice. It is not n admission or guilt.
       r promise to 8pj)8111" for the hearing at the lime and ~ce Instructed or pay the total collateral due.             ffAZMA.T = Ha:zanloos material involved In inCldent; PASS= 9 01 more passenger vehicle:
                                                                                                                          Cot.= Commercial drivers license; CMV = Commercial vehicle involved in incident
                                                      #~/
                                                                                                                                                                                                                    --
  ... -     .Case 3:20-mj-04010-CDB
                       0
                                                                  Document 1 Filed 10/16/19 Page 2 of 2
                                                                                            Q




                                                                                                                              9:91, 61-0Z/ZZ/80 NV:>S 8/\~ ::
                                                                                                                                                           ?=
          STATEMENT OF PROBABLE CAUSE
            (For: issuance of an arrest warrant or summons)                 The foregoing statement is based upon:
                                                                            t8l my personal obseivalion D my personal investigation
I slate that on 07/27, 2019 while exercising my duties as a law             D information supplied to me from my fellow officer's observation
enforcement off,cer in the        District of Arizona                       D other (explal11 above)
On 27 July, 2019 at approximately 1015 hrs, Ranger Jenkins and
I conlflcted the owner of Grand Canyon 9 Rapids, Patricia                   I declare under penalty of perjury that the lnfonnation which I have set
Cesspooch. Ranger Jenkins and I observed Cesspooch and                      forth above and on the face of this violation notice is true d correct lo
one of her boatman operate a motorized vessel in the area of                the best of my knowledge.
Diamond Creek on the Colorado River within Grand Canyon
National Park. -

Ranger Jenkins waved Cesspooch over to notify her about her
boatman failing 19 wear a personal floatation device (PFD).
When she came within talking distance Cesspooch falsely stated
that her other boatman had on an inflatable PFD. Cesspooch
immediately turned lier vessel around and headed down stream.
Both Jenkins and I noticed that Cesspooch was not wearing a
PFD at that lime too.

The Superintendent of Grand Canyon requires that a PFD be
worn between RM O(Lees Ferry) and RM 240 (Separation
Canyon). Diamond Creek is at approximately RM 225.

We were able to contact Cesspooch at Travertine Grotto. She
stated that her booking employees added four last minute clients
and Cesspooch and her boatman gave up their-PFD's to the
clients. She stated that her boatman·did not have a PFD as she
previously stated.

This citation was issued lo SULLIVAN for violation of 36 CFR 3. 7
(b) Failure to wear PFD where required.

Video recording equipment had malfunctioned at the time of the
contact.

Cl# NP19116125
VN#6562680
Loe Code A107
